 SALMIRS OIL COMPANY253.On May17, 1961,the Union was, and at all times thereafter has been, theexclusive representative of all employees in such unit for the purposes of collectivebargaining.4.By refusing to bargaincollectively withsaid Union,by discouraging member-ship in a labor organizationthroughdiscriminatory discharge of employees, therebyinterferingwith,restraining,and coercing employees in the exercise of rights guar-anteed under the Act, Respondent has engaged in and is engaging in unfair laborpractices affecting commerce within the meaning of Section 8(a)(5), (3),and (1)and Section 2(6) and(7) of the Act.[Recommendations omitted from publication.]APPENDIX BDate of receipt ofEmployee:reinstatement offerDavid Haefs-------------------------------------------July 22, 1961John Vanden Heuvel------------------------------------July 12, 1961Robert L. Smith---------------------------------------- July 29, 1961Kenneth Christensen-------------------------------------July 26, 1961Eugene Deeg-------------------------------------------July 29, 1961Charles L. Derby--------------------------------------- July 29, 1961William J.Godin----------------------------------------July 18, 1961James Haferbecker--------------------------------------July 29, 1961Mayford Kosmerchock-----------------------------------July 25, 1961Paul L.Melanson--------------------------------------- ------------RichardMolenda---------------------------------------July 29, 1961Eugene Vercautern--------------------------------------July 13, 1961Clem Wallace------------------------------------------July 12, 1961RonaldWeigman---------------------------------------July 18, 1961Glen Wentzel------------------------------------------- ------------Salmirs Oil CompanyandUnited Industrial Workers of NorthAmerica of the Seafarers International Union of North Amer-ica, Atlantic,Gulf, Lake and Inland Waters District,AFL-CIOAmalgamated Local Union 355 (Salmirs Oil Company)andUnited Industrial Workers of North America of the SeafarersInternational Union of North America, Atlantic,Gulf, Lakeand Inland Waters District,AFL-CIO.Cases Nos. 2-CA-8149and 2-CB-3237.October 10, 1962DECISION AND ORDEROn March 22, 1962, Trial Examiner William J. Brown issued hisIntermediate Report herein, finding that the Respondents engagedin unfair labor practices and recommending that they cease and desisttherefrom and take affirmative action, as set forth in the attachedIntermediate Report.Thereafter, the Respondents and General Coun-sel filed exceptions to the Intermediate Report and supporting briefs.Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, the Board has delegated its power in connection withthis case to a three-member panel [Chairman McCulloch and MembersRodgers and Leedom].139 NLRB No. 7. 26DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe Board has reviewed the rulings made by the Trial Examiner atthe hearing and finds that no prejudicial error was committed.Therulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions and briefs, and the entire record inthis proceeding, and adopts the findings, conclusions,' and recom-mendations of the Trial Examiner with the following modificationsand additions:We agree with the Trial Examiner's findings that the Companyunlawfully assisted Local 355 to obtain its majority by introducingLocal 355's representative to its employees, on the Company's timeand premises, or on projects where the employees were working,thereby aiding that representative in obtaining their signatures onauthorization cards.We also agree that when the Respondent Com-pany signed the agreement in issue, the Respondent Union had beendesignated by a coerced majority of Respondent's employees. Itis also clear that additional assistance was rendered by the action ofthe Company in recognizing and executing a union-security agree-ment with Local 355, by maintaining that agreement in effect, bygiving effect to checkoff authorizations in favor of Local 355, and bypermitting Local 355 to hold a meeting and solicit members on theCompany's time and premises on or about August 15, 1961.We findthat the above actions of the Company violated Section 8(a) (1), (2),and (3) of the Act.'We find further that Local 355's business agent utilized the Com-pany's unlawful assistance in order to procure signatures on authori-zation cards and then obtain recognition and a union-security agree-ment, constituting a violation of Section 8(b) (1) (A) by Local 355under the circumstances of this case.3We also find that Local 355violated Section 8(b) (2) by executing and giving effect to the union-security agreement.Because Local 355 has engaged in similar im-proper activities with respect to the employees of employers other thanthe Company here involved, we shall issue a broad order designed toprotect all such employees 4We shall also order the Respondentsjointly and severally to reimburse the Company's employees for allinitiation fees, dues, and other moneys unlawfully exacted from them.'1We find no merit in Respondents'jurisdictional arguments,and conclude,in agreementwith the Trial Examiner,that Respondent Salmirs Oil Company was engaged in commercewithin the meaning of the Act,and within the Board's jurisdiction(on the basis of thestandards applicable to nonretail businesses)because it derived a substantial amount ofits gross revenue from sales which were nonretail in nature and made direct interstatepurchases which exceeded $50,000 annually.Bussey-Wsllaams Tire Co., Inc.,122 NLRB1146;Siemons Mailing Service,122 NLRB 81.nFiore Brothers Oil Co., Inc.,137 NLRB 191.8 SeeGEM International,Inc., et al.,137 NLRB 1343, and cases cited therein.*See FioreBrothers Oil Co., Inc., supra;Lundy Manufacturing Corporation,136NLRB 1230.eF{ore Brothers Oil Co., Inc., supra. SALMIRS OIL COMPANY27In accordance with the policy recently adopted by the Board 6 we shallinclude an allowance for interest on all initiation fees, dues and othermoneys unlawfully exacted from employees.' Such interest is to becomputed at the rate of 6 percent per annum on the basis of separatecalendar quarters with the interest to begin running as of the last dayof the calendar quarter for initiation fees, dues, and other moneys ex-acted or due in that calendar quarter, until compliance with theOrder is achieved.ORDERUpon the entire record in this proceeding, and pursuant to Section10 (c) of the Act, the National Labor Relations Board hereby ordersthat :A. RespondentSalmirsOil Company, its officers,agents,successors,and assigns, shall:1.Cease and desist from :(a)Recognizing Respondent Amalgamated Local Union 355 as therepresentative of any of its employees for the purpose of dealing withRespondent Company concerning grievances, labor disputes,wages,ratesof pay, hours of employment, or other terms and conditions ofemployment, or giving said organization any otherassistance orsupport.(b)Giving effect to the collective-bargaining agreement with Local355, dated August 10, 1961, or to any modification, extension, renewal,or supplement thereto, provided, however, that nothing in this Deci-sionand Order shall require the Respondent Company to vary orabandon any wage, hour, seniority, or other substantive feature of itsrelations with its employees, which the Company has established inthe performance of this agreement, or to prejudice the assertion byemployees of any rights they may have thereunder.(c)Giving effect to the checkoff provisions of authorization cardsexecuted by its employees in favor of Local 355.(d) In any othermannerinterfering with, restraining, or coercingits employees in the exercise of their rights to self-organization, toform labor organizations, to join or assist United Industrial Workersof North America of the Seafarers International Union of NorthAmerica, Atlantic, Gulf, Lake and Inland Waters District, AFL-CIO,or any other labor organization, to bargain collectively through repre-sentatives of their own choosing, and to engage in other concertedsIsis Plumbing&HeatingCo.,138 NLRB 716;Seafarers International Union of NorthAmerica,GreatLakes District,AFL-CIO,138 NLRB 1142;J.J.Hagerty,Inc,139NLRB 633.7 For the reasons stated in their dissenting opinion inIsis Plumbing&HeatingCo., 138NLRB 716, Members Rodgers and Leedom are convinced that the award of interest onsuch exactions,like the attachment of interest to backpay,exceeds the Board's remedialauthority.While adhering to such view,for the purposes of this decision they are acced-ing to the majority Board policy of granting interest on moneys due. 28DECISIONS OF NATIONAL LABOR RELATIONS BOARDactivities for the purpose of collective bargaining or other mutual aidor protection, or to refrain from any or all such activities, except to theextent that such rights may be affected by an agreement requiringmembership in a labor organization as a condition of employment, asauthorized in Section 8 (a) (3) of the Act, as modified by the Labor-Management Reporting and Disclosure Act of 1959.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Withdraw and withhold all recognition from RespondentAmalgamated Local Union 355 as the collective-bargaining repre-sentative of any of its employees for the purpose of dealing with Re-spondent Company concerning grievances, labor disputes, wages, ratesof pay, hours of employment, or other terms or conditions of employ-ment, unless and until the Board shall certify Local 355 as suchrepresentative.(b)Reimburse each of its present and former employees for allinitiation fees, dues, and other moneys they have been required topay Local 355 by reason of Respondent Company's enforcement of itsagreement, dated August 10, 1961, with Local 355, or the checkoffauthorizations executed by its employees in favor of that Union, asprovided herein, being jointly and severally liable therefor with Local355.(c)Post at its plant on Staten Island, New York, copies of thenotice attached hereto marked "Appendix A." 9 Copies of said notice,to be furnished by the Regional Director for the Second Region, shall,upon being duly signed by Respondent Company, be posted by itimmediately upon receipt thereof, and be maintained by it for at least60 consecutive days thereafter, in conspicuous places, including allplaces where notices to employees are customarily posted.Reasonablesteps shall be taken by Respondent Company to insure that said noticesare not altered, defaced, or covered by any other material.(d)Post at the same place and under the same conditions as setforth in A, (2), (c), above,as soon asforwarded by said RegionalDirector, copies of the notice attached hereto marked "Appendix B." 9(e)Mail signed copies of the notice attached hereto marked "Ap-pendix A" to the Regional Director for the Second Region for postingby Respondent Local 355 at itsbusinessoffices and meeting halls inconspicuous places, including all places where notices to members arecustomarily posted.Copies of said notice, to be furnished by theRegional Director for the Second Region, shall be returned forthwithto said Regional Director, after they have been signed by an officialrepresentative of Respondent Company, for such posting.8 In the event that this Orderis enforcedby a decree of a United States Court ofAppeals, there shall be substituted for the words "Pursuant to a Decision and Order" thewords "Pursuant to a Decree of the United States Court of Appeals, Enforcing an Order."See footnote 8,supra. SALMIRS OIL COMPANY29(6)Notify said Regional Director, in writing, within 10 days fromthe date of this Order, what steps the Respondent Company has takento comply herewith.B. Respondent Amalgamated Local Union 355, its officers, agents,representatives, successors, and assigns, shall :1.Cease and desist from :(a)Acting as the collective-bargaining representative of any ofthe employees of Respondent Salmirs Oil Company, unless and untilthe Board shall certify it as such representative.(b)Giving effect to the collective-bargaining agreement with theCompany, dated August 10, 1961, or any modification, extension, re-newal, or supplement thereto.(c) In any other manner restraining or coercing employees orprospective employees of Respondent Company or any other employerin the exercise of their rights to self-organization, to form labor organ-izations, to join or assist United Industrial Workers of North Americaof the Seafarers International Union of North America, Atlantic,Gulf, Lake and Inland Waters District, AFL-CIO, or any other labororganization, to bargain collectively through representatives of theirown choosing, and to engage in other concerted activities for the pur-pose of collective bargaining or other mutual aid or protection, or torefrain from any or all such activities, except to the extent that suchrights may be affected by an agreement requiring membership in alabor organization as a condition of employment, as authorized bySection 8(a) (3) of the Act, as modified by the Labor-ManagementReporting and Disclosure Act of 1959.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Reimburse each of the present and former employees of SalmirsOil Company for all initiation fees, dues, and other moneys unlawfullyexacted from them, pursuant to Local 355's agreement with that Com-pany, dated August 10, 1961, or the checkoff authorizations executedby them, as provided herein, being jointly and severally liable thereforwith Respondent Salmirs Oil Company.(b)Post at its business offices and meeting halls copies of the noticeattached hereto marked "Appendix B." 10 Copies of said notice, to befurnished by the Regional Director for the Second region, shall, uponbeing duly signed by an official representative of Respondent Local355, be posted by Respondent Local 355 immediately upon receiptthereof, and be maintained by it for a period of 60 consecutive daysthereafter, in conspicuous places, including all places where noticesto members are customarily posted.Reasonable steps shall be takenby Local 355 to insure that these notices are not altered, defaced, orcovered by any other material.10 See footnote8, supra 30DECISIONSOF NATIONALLABORRELATIONS BOARD(c)Post at the same places and under the same conditions as setforth in B, (2), (b), above, as soon as forwarded by said Regional Di-rector, copies of the notice attached hereto marked "Appendix A." 11(d)Mail signed copies of the notice attached hereto marked "Ap-pendix B" to the Regional Director for the Second Region for post-ing by Respondent Salmirs Oil Company at its place of business onStaten Island, New York, in conspicuous places, including all placeswhere notices to employees are customarily posted.Copies of saidnotices, to be furnished by the Regional Director for the SecondRegion, shall be returned forthwith to said Regional Director, afterthey have been signed by an official representative of Respondent Local355, for such posting.(5)Notify the Regional Director for the Second Region, in writing,within 10 days from the date of this Order, what steps RespondentLocal 355 has taken to comply herewith.IT Is FURTHER ORDERED that the complaint herein be, and it herebyis,dismissed insofar as it alleges, in paragraph numbered 8 (a), aviolation of Section 8(a) (1) of the Act by the Respondent Companyin promising and granting various benefits to its employees to inducethem to become or remain members of Respondent Local 355."See footnote 8,supra.APPENDIX ANOTICE TO ALL EMPLOYEES AND TO ALL MEMBERS OF AMALGAMATEDLOCAL UNION 355Pursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify you that :WE WILL withdraw and withhold all recognition from Amal-gamated Local Union 355 as collective-bargaining representativeof any of our employees, unless and until so certified by the Na-tional Labor Relations Board.WE WILL NOT give effect to the collective-bargaining agreementsigned with Local 355, dated August 10, 1961, or to any modifica-tion, extension, renewal, or supplement thereto, or to any checkoffin favor of Local 355.WE WILL NOT give any assistance or support to Local 355.WE WILL reimburse each of our present and former employeesfor all initiation fees, dues, and other moneys unlawfully exactedfrom them pursuant to the aforementioned agreement with Local355 or the checkoff authorization they have executed in favor ofLocal 355, with interest thereon at 6 percent, being jointly andseverally liable therefor with Local 355. SALMIRSOIL COMPANY31WE WILL NOT in any other manner interfere with, restrain,or coerce our employees in the exercise of their right to self-organization, to form labor organizations, to join or assist UnitedIndustrialWorkers of North America of the Seafarers Interna-tional Union of North America, Atlantic, Gulf, Lake and InlandWaters District, AFL-CIO, or any other labor organization, tobargain collectively through representatives of their own choosing,and to engage in other concerted activities for the purposes ofcollective bargaining or other mutual aid or protection, or to re-frain from any or all such activities, except to the extent thatsuch right may be affected by an agreement requiring member-ship in a labor organization as a condition of employment, asauthorized by Section 8(a) (3) of the Act, as modified by theLabor-Management Reporting and Disclosure Act of 1959.All our employees are free to become, remain, or refrain from be-coming or remaining members in the above-named or in any otherlabor organizations.SALMIRS OIL COMPANY,Employer.Dated----------------By-----------------------------------.(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any other material.Employees may communicate directly with the Board's RegionalOffice, 745 Fifth Avenue, New York, New York, Telephone Number,Plaza 1-5500, if they have any question concerning this notice or com-pliance with its provisions.APPENDIX BNOTICE TO ALL MEMBERS OF AMALGAMATED LOCAL UNION 355 ANDTO THE EMPLOYEES OF SALMIRS OIL COMPANYPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify you that :WE WILL NOT act as the collective-bargaining representative ofany of the employees of Salmirs Oil Company unless and until wehave been certified by the Board as such representative.WE WILL NOT give effect to our collective-bargaining agreementwith Salmirs Oil Company, dated August 10, 1961, or any modi-fication, extension, renewal, or supplement thereto.WE WILL NOT in any other manner restrain or coerce employeesof Salmirs Oil Company or any other employer in the exerciseof their rights to self-organization, to form labor organizations, 32DECISIONS OF NATIONAL LABOR RELATIONS BOARDto join or assist United Industrial Workers of North America ofthe Seafares International Union of North America, Atlantic,Gulf, Lake and Inland Waters District, AFL-CIO, or any otherlabor organization, to bargain collectively through representa-tives of their own choosing, and to engage in other concerted ac-tivities, except to the extent that such right may be affected byan agreement requiring membership in a labor organization as acondition of employment, as authorized by Section 8(a) (3) ofthe Act, as modified by the Labor-Management Reporting andDisclosure Act of 1959.WE WILL reimburse each of the present and former employeesof Salmirs Oil Company for all initiation fees, dues, and othermoneys unlawfully exacted from them pursuant to the aforemen-tioned agreement with that Company or the checkoff authoriza-tions they have executed in our favor, with interest thereon at 6percent, being jointly and severally liable therefor with SalmirsOil Company.AMALGAMATED LOCAL UNION 355,Labor Organization.Dated----------------By-------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any other material.Employees may communicate directly with the Board's RegionalOffice, 745 Fifth Avenue, New York, New York, Telephone Number,Plaza1-5500, if they have any questions concerning this notice or com-pliance withits provisions.INTERMEDIATE REPORT AND RECOMMENDED ORDERSTATEMENT OF THE CASEThe charges herein were filed under Section 10(b) of the National Labor RelationsAct on September 7, 1961, by the above-indicated Charging Party, hereinafter some-times referred to as the Seafarers.Thereafter, on October 20, 1961, the GeneralCounsel of the National Labor Relations Board, by the Regional Director for theSecond Region, issued the complaint herein alleging the commission of unfair laborpractices on the part of the above-indicated Respondent Employer, hereinafter some-timescalled Salmirs, and the above-indicated Respondent labor organization, herein-after sometimes called Local 355.1The duly filed answers of both Respondentsdenied the commission of the unfair labor practices alleged.The hearing herein was held at New York, New York, January 8, 10, and 11,1962, before Trial Examiner William J. Brown.All parties appeared and partici-pated in the hearing and were accorded full opportunity to present evidence andargument on the issues.At the close of the evidence the Respondent Employer andthe General Counsel argued orally on the record. Subsequent to the hearing briefshave been received from the Respondent Employer and the General Counsel; theyhave been fully considered.Upon the entire record in this case, and from my observation of the witnesses, Imake the following:1 The correct name of the Respondent labor organization was explained by its attorneyat the hearing. SALMIRS OIL COMPANY33FINDINGS OF FACTI.THE BUSINESSOF THE RESPONDENT EMPLOYERIt appears from the pleadings and evidence herein that the Respondent Employer,a New York corporation having its principal officeand placeof business in Totten-ville, Staten Island, New York, is engaged in the sale and distribution of fuel oil andheating equipment and related products and the installation and servicing of heatingequipment.During the year preceding the issuance of the complaint, which is repre-sentativeof annual operations generally, it derived gross revenue from its operationsin the amount of $223,585.Respondent contends that it is not engaged in commerce within the meaning ofSection 2(6) and (7) of the Act and that its selling operations are entirely in thenature of retailsales.It asserts that under the Board's promulgated jurisdictionalstandards the dollar volume of its sales are such that the Board should declinejurisdiction.The General Counsel on the other handassertsthat a substantialamount of Respondent's gross revenue, well in excess of anydeminimis figure, isderived from sales whichare notto be consideredretail incharacter, that the retailjurisdictional limitationis notapplicable, and that legal and discretionary jurisdictionattaches by virtue of the volume of purchases in interstate commerce.With respect to the directinterstatepurchases it appears from a stipulation ofthe parties that for the year ending June 30, 1961, Salmirs purchased directly frompoints outside New York State goods in the amount of $142,000, including approxi-mately $5,000 purchased through Salmir's wholly owned subsidiary, Salmirs Petro-leum Corporation.Of Respondent's gross salesof $223,585 itappearsfrom the evidence herein thatsalesto single-family and two-family homeowners where the owners live in thehouses inquestion amounted to $148,446; General Counsel concedes that thesesalesare retail in character.The remainingsales amountingto $75,139 are in disputeas totheir character.In oral argument counsel for the RespondentSalmirsconceded that if a part ofRespondent's sales,more than such amount as would bedeminimis,may be con-sidered nonretail then the Board's discretionary standards applicable to nonretailbusinesses apply.At the same time the Respondent asserts that, on the authorityofthe Second Circuit's decision inN.L.R.B. v. Reliance Fuel Oil Corp.,297 F. 2d94, and the First Circuit's decision inN.L.R.B. V. Michael Benevento,et al., d/b/aBenevento Sand & Gravel Company,297 F. 2d 873, the law requires a showing ofinterstatemovement whichis notsatisfiedmerely by a showing of a dollar volumeof purchases or sales. It appears quite plainly however that legal jurisdiction attachesin the instant case by virtue of the substantial volume of direct interstate purchasesand the only substantial questionisas towhether the $75,000 sales set forth inGeneral Counsel's Exhibit No. 6, stipulated into evidence and concededly correctlyextracted from Respondent's own ledgers, are to be regarded as nonretailsales so asto make inapplicable here the Board's established principle that jurisdiction will beasserted over a retail enterprise only whereits annualdollar volume of sales exceeds$500,000.The General Counsel has citedBussey-Williams Tire Co., Inc.,122 NLRB 1146,as authority for the proposition that the Board has determined that the criteriaapplicable in distinguishing between retail and wholesale operations are those alludedto by the Supreme Court inRoland Electric Company v. Walling,326 U.S. 657, 674-675, and that those criteria require the conclusion in the instant case that the salesrecapitulated in General Counsel's Exhibit No. 6 arenot retailin character. I agreewith the General Counsel's position thatthe sales setforth in General Counsel's Ex-hibit No 6 are not of a type designed to satisfy the personalwantsof the purchaser orthose of his family or friends but rather constitute sales to trading establishments andto industrial and commercial users.Theyare nonretailwithin the scope of theBussey-Williamsdoctrine for they clearly are shown to be sales to property ownersfor heating property devoted to industrial, institutional, or commercial uses.Respondent's reliance onN.L.R.B. V. Reliance Fuel Oil Corp.,297 F. 2d 94 (C.A.2), rehearing denied 49 LRRM 2311, andN.L.R.B. v. Michael Benevento,et al.,d/b/a Benevento Sand & Gravel Company,297 F. 2d 873 (C.A. 1), is misplaced.InReliancethe court refused enforcement of the Board's order and remanded thecase for further evidence as to the actual or potential effect on commerce of theEmployer's unfair labor practices. In so doing the court pointed out that the recordwas completely barrenas tothe dollar amount of precedent interstate movement ofthe fueloil soldby Reliance to homeowners.On petition for rehearing the courtagain indicatedthat its refusalof enforcementwas basedon itsholding that the 34DECISIONS OF NATIONAL LABOR RELATIONS BOARDBoard's jurisdiction cannot be made to rest on a mere showing that the Employerpurchased an indeterminate amount of goods which, at one time, had moved ininterstate commerce.Benevento,too is distinguishable.There the employer made neither interstatepurchases nor interstate sales and the court expressly pointed out thatBenevento'scase was one where, so far as the record indicated, the product involved never leftthe State of its origin, but was created and consumed within the Commonwealth ofMassachusetts.The record in the instant case clearly shows annual purchases by Salmirs of$137,000 of goods coming directly from points outside New York.Additionalevidence of an impact on interstate commerce is unnecessary.Southern Dolomite,129 NLRB 1342. I find that Salmirs' operations affect commerce within the meaningof the Act and that assertion of jurisdiction is warranted.II.THE LABOR ORGANIZATIONS INVOLVEDIn accordance with the pleadings, as amended at the hearing, and the evidence, Ifind that United Industrial Workers of North America of the Seafarers InternationalUnion of North America, Atlantic, Gulf, Lake and Inland Waters District, AFL-CIO, and Amalgamated Local Union 355 are labor organizations within the meaningof 2(s) of the Act.III.THE UNFAIR LABOR PRACTICESA. The introduction to the issuesAs indicated above Salmirs is engaged in the purchase and resale of fuel oil andrelated products.Its operations are conducted in the Staten Island area. It is aclosely held family-type corporation, stockownership being divided between JacobSalmirs, Respondent's president and his daughter, Jeanette, the treasurer of the cor-poration who occasionally works in the office.Leo Glazer, husband of Jeanette, isvice president and secretary of the Company and works full time on its behalf in theoffice and regularly on installation and repair jobs.Respondent denies that he is asupervisor within the meaning of the Act and his status in this regard is crucial to.theissues herein.During the first 2 weeks of August 1961, within which period the unfair practicesallegedly were committed, Salmirs employed three full-time servicemen: Patrizio,Merrill, and Siersema, and three regular full-time drivers:Maggio, Gilmore, andReilly.Also in full-time employment during the period in question as a helper onthe trucks was Walter Kaner, employed for the summertime only and for also otherperiods of vacation from college.2During the period in question Respondent alsoemployed, for a period of 1 or 2 days, employees Bausch and Armitage who appearto be regularly employed by Salmirs during the wintertime but who work onlyoccasionally during the summer months.Sometime in June 1961 the Seafarers commenced organizational efforts amongSalmirs' employees and filed a petition June 9, 1961.This petition was withdrawnon June 19 following Salmirs' refusal to consent to an election.On August 10, 1961,Salmirs execpted an agreement with Local Union 355.The agreement recognizedLocal 355 as the bargaining representative in a unit consisting of drivers, servicemen,yardmen, helpers, mechanics, and maintenance employees excluding office clericals.It runs for a 2-year term and contains union-security and checkoff clauses.TheGeneral Counsel contends and offered evidence tending to establish that the agree-ment of August 10 was executed at a time when Local Union 355 did not representan uncoerced majority of Salmirs' employees.The main issues in the case, the jurisdictional problem being resolved as aboveindicated, related to the status of Leo Glazer and, if it be established that he is asupervisor, whether he on behalf of Salmirs induced employees to sign cards desig-nating Local 355 as the bargaining agent and authorizing the checkoff of uniondues in favor of that organization.B. The supervisory status of Leo GlazerLeo Glazer is the vice president of Salmirs and in full charge of its affairs in theabsence of President Jacob Salmirs.He receives a salary of $150 per week andreceived a bonus of $4,000 for Salmirs' fiscal year ending February 28, 1961.Whilesgager is a grandson of Salmirs'president. SALMIRS OIL COMPANY35he occasionally performs manual work in connection with installations and repairs(a function incidentally, also performed occasionally by President Salmirs) hisprincipal function is plainly shown to be the direction of the working force ofdrivers and servicemen.Evidence of the plenary character of his authority in thisregard in his assignment of employees in the slack summer season to perform repairand construction jobs about the residences of the Respondent's officers.The evi-dence also plainly indicates that he informed a group of employees that anyone ofthem failing to turn off a hose at the outlet rather than the nozzle would be firedby him on the spot.It is clearly shown that Leo Glazer possesses and exercises authority sufficient toconstitute him a supervisor under Section 2(11) of the Act.This authority requiresthe use of independent judgment and is far from being merely clerical or routine,as abundantly appears from the evidence herein as to Glazer's laying out anddirecting difficult installations and his issuing instructions on the basis of his superiorknowledge of the equipment and the customers.The evidence requires the con-clusion that Glazer is a supervisor under the Act.See OhioPower Company v.N.L.R.B., 176 F. 2d 385 (C.A. 6), cert. denied 338 U.S. 899;The Eavey Company,115 NLRB 1779, 1781, footnote 4.C. The employer unfair labor practices1.Promises and grants of benefitsThe complaint alleges, in paragraph numbered 8(a), promises and grants ofwage increases, vacations, and other benefits and improvements in working condi-tions on the part of Salmirs acting through Leo Glazer and others, for the purposeof inducing employees to become and remain members of Respondent Union.While, as found below, Glazer is clearly shown to have been instrumental in obtain-ing signatures on authorization cards for Local Union 355, a preponderance of theevidence does not establish that he independently promised and granted benefits ofthe type referred to, to induce employees to become members of local 355. It isaccordingly recommended that insofar as unfair labor practices are alleged on thepart of Salmirs within the scope of 8(a) of the complaint, those allegations bedismissed.2.Recognition of Local 355The remaining allegations of sections 8 and 9 of the complaint concern chargesthat Glazer urged and solicited employees to sign authorization and checkoff 3 cardsin favor of Respondent Union, Local 355, that Respondent improperly executed theagreement of August 10 recognizing Local Union 355 and thereafter deducted fromemployees' pay dues, initiation fees, and other charges 4 in favor of RespondentUnion, and permitted Respondent Local to conduct union business on Salmirs'premises during working hours.The fundamental issue in the case is the determination of the facts as to theevents of August 8, 1961.Maggio, a Salmirs' driver, testified that on the morningof August 8, on his reporting for work, Glazer told him that he was sending Maggio,Patrizio, and Kaner to a service job on Grand Avenue and that he was going tobring a union agent down there to meet Maggio and the others, that if a union hadto come in, this union was the one that Salmirs thought right.5According to Maggio,about 11 o'clock Glazer came to the Grand Avenue job and this time identified theunion he had in mind-Local Union 355-and stated that it had not had a strikein 8 years and that if there were any difficulty Maggio and Patrizio should not haveany worry because Salmirs would subcontract cleaning work to them. In the courseof this talk, according to Maggio, he, Patrizio, and Kaner informed Glazer that theywould sign cards in Local 355.Thereafter, sometime after lunch, according toMaggio, Glazer returned to the Grand Avenue job, this time accompanied by Stirt,who was introduced as the representative of Local 355 and who repeated the items3 The authorization cards in question contain checkoff authorization clausesThe firstdeduction from pay occurred on August 22, 1961.4 There- is no evidence of the deduction of any amounts other than Local 355 dues.5 The evidence reveals, although there is some inexactness as to the time involved, thatGlazer had previously discussed the Seafarers and unions generally with Maggio.672010-63-vol. 139-4 36DECISIONSOF NATIONAL LABOR RELATIONS BOARDpreviously referred to by Glazer as recommending his union.At that time, Glazerbeing present, Maggio, Patrizio, and Kaner signed cards in Local 355.Glazer's version is that on ,the morning of August 8 he talked to Patrizio, Maggio,and Kaner in a group and directed them to the Grand Avenue job.He denied re-ferring to a union at that time and testified that he was at the Grand Avenue job onlyonce on that date, shortly after 1 o'clock, that he arrived alone and did not see Stirton the Grand Avenue premises and, in fact, met Stirt for the first time 2 days lateron August 10 when Stirt came to Salmirs'office.The parties recognize, and I agree, that there is here a basic issue of credibility.In resolving this issue I cannot ignore testimony that Maggio came to the stand witha background of general hostility to labor organizations arising out of an unfortunateexperience in his prior employment as a bricklayer which engendered his refusal tosign with the Seafarers at the time their campaign was active.He must be appraisedas a witness who is at least not partisan in favor of the Charging Seafarers.Respondent has attempted to detract from the credibility of Maggio pointing tosome discrepancies in his testimony, some instances of failure to include matters testi-fied to at the hearing in his pretrial written statement and some alleged improbabili-ties.Thus Respondent has pointed out that on his direct examination Maggio referredto the fact that he always got his paycheck from Glazer whereas on his cross-examination he testified that he was always paid weekly in cash.This minor dis-crepancy may be explained by the fact that the initial inquiry in this matter wasnot as to the nature or form of the payment but as to the source of his payment fortime spent working on residences of Respondent's officials as distinguished fromdriving the truck.There is also a discrepancy, which appears to be minor in char-acter, in Maggio's testimony relating to a conversation in the garage lot with Glazerin the course of which Glazer inquired as to Maggio's interest in the union campaignand Maggio replied that he would be the last one to sign for a union. This con-versation, according to Maggio's direct examination, occurred in July.But the Re-spondent points out that the Seafarers had withdrawn their petition June 19 andthere was no union activity throughout the entire month of July.Union campaignsdo not terminate, however, with such definiteness of timing as to make this ofsignificance.Respondent also points to a discrepancy between Maggio's testimony on directexamination and on cross-examination as to whether on ,the morning of August 8,Glazer's first conversation with Maggio was with Maggio alone or whether Maggiowas with his fellow workers, Patrizio and Kaner.There is alleged to bea similardiscrepancy between Maggio's testimony that at the Grand Avenue job on August 8Stirt first appeared on the jobsite in the company of Glazer and his pretrial statementwhich refers to the fact that "a man (Stirt) did come around." I cannot find inthese two occasions substantial ground for discrediting Maggio .6There is also an alleged discrepancy in Maggio's testimony that on the morning ofAugust 8, Glazer told him that he and Stirt were going to see Bausch and Armitage tobearing the date of August 4.There is, however, no necessary inconsistency here"sign them up too." This is allegedly inconsistent with Bausch's card in evidence andinasmuch as the cards could well have previously been left with Bausch and Armitageand signed and held for the return of Stirt to pick them up.General Counsel has similarly alluded to a number of items which he contends"seriously cast doubt as to the credibility" of Glazer's testimony. I do not find inthese items referred to by General Counsel necessary reason for discrediting Glazer.I resolve the credibility issue on the basis of my appraisal of the two on the stand inthe course of their testifying. In so doing, I am, however, taking into account theinherent probability of bias which I find absent in the case of Maggio in view of hisestablished lack of sympathy forunionsor the Seafarers particularly whereas I findthat Glazeras anofficer of the Company and by his own predilection has a natural,innate interest in the outcome.Also in appraising Glazer's testimony, essentially consisting of a denial of thefacts as testified to by Maggio, I am not unmindful of the fact that neither Glazernor Salmirs has come forward with an explanation as to the circumstances surround-ing the execution of the contract with Local Union 355, on August 10, only 2 daysafter the events testified to by Maggio.This is not a matter of putting the burden0I findthat no significance attaches to the fact that Maggio was scheduled to be shopsteward of Local 355 since that appears to have been the dubious distinction accorded thejunior employee. SALMIRS OIL COMPANY37of proof on Respondent; but the testimony of Maggio clearly sufficed to transfer toRespondent the burden of going forward with the evidence as to the issues relating tothe events of August 8, 1961. Balancing all considerations and relying on my ob-servations of the witnesses and the circumstantial probabilities of truth inherent intheir accounts I resolve the credibility issue in favor of the version given by Maggio.It thus clearly appears tome that the cards designating Local Union 355 and signedby Maggio, Patrizio, and Kaner on August 8 as well as those signed by Bausch andArmitage, the former on August 4 and the latter on August 8, were procured withthe direct intervention of Glazer.?Furthermore, by August 10, the date of executionof the contract, Gilmore and Merrill had not signed authorization cards as clearlyappears from the facts undisputed in the evidence, that they signed on August 14.There was some dispute in the testimony of Siersema as to the date on which his cardwas executed but in either view of the testimony it must be resolved against the con-tentions of Respondent, for it either was signed on August 8 pursuant to Glazer's intro-duction of Stirt and was a coerced authorization on August 10 or was signed sub-sequently on August 14, which date it bears, and thus could not be counted as avalid designation on August 10.In short, the preponderance of the evidence indicates that when, on August 10, 1961,Salmirs signed its agreement with Local Union 355, that labor organization had beendesignated by a coerced majority of employees of Salmirs. In the circumstances theact of executing an agreement for exclusive recognition and establishing the terms andconditions of employment amounted to an unfair labor practice within the scope ofSection 8(a)(2) on the part of Salmirs. Inasmuch as the agreement required mem-bership in Local Union 355 as a condition of employment it constituted discrimina-tion within the scope of Section 8(a)(3) of the Act.3.Meeting on company premisesThe complaint alleges that Salmirs engaged in an unfair labor practice within thescope of Section 8(a)(1) and (2) of the Act by permitting representatives of Re-spondent Local Union 355 to conduct union business on Salmirs' premises duringworking hours.The evidence is undisputed that about August 15 Respondent Union'sbusiness representative, Henry Stirt, conducted a union meeting on Salmis' premisesduring working hours and with the knowledge of Leo Glazer.Although at that timeRespondent Union was recognized by Salmirs pursuant to the terms of the August 10agreement, that factor is immaterial in view of the circumstances outlined abovesurrounding the recognition on that date. In the course of this meeting on Re-spondent's premises, Stirt took the occasion to sign up additional employees.Theuncontradicted testimony of serviceman Merrill is to the effect that when he arrived atthe shop on .the morning of Tuesday, August 15, he was told by truckdriver Gilmorethat Stirt would be in soon to sign him up. Shortly thereafter Stirt did arrive andconducted a meeting in the course of which Merrill and Reilly signed the authoriza-tion cards for Local 355.Reilly generally confirmed Stirt's presence and the con-duct of union business on the morning of August 15 and the fact that he signedthe card on that date.Under the circumstances surrounding the assistance andrecognition given the favored Respondent Union, Salmirs' actions in permitting theconduct of union business and solicitation of employees on its permises amountedto unfair labor practices within the scope of Section 8(a)(1) and (2).D. Theunion unfairlabor practicesRespondent Local Union 355 was represented at the hearing by its attorney,Eltman, and by its business representative, Henry Stirt. It offered no evidence atthe hearing and has not filed a brief.The role of Local Union 355 appears to havebeen a relatively passive one. On the record herein it does not appear to have engagedin any organizational efforts among employees of Respondent other than throughthe presence of Business Representative Stirt at the Grand Avenue job (to whichhe was either conducted or directed by Glazer) and at another job where Stirt,accompanied by Glazer, signed up Gilmore. The only instance in the record whereinStirt appears to have functioned independentlyis inthe course of the discussion onthe morning of August 15 at Salmirs' premises when he informed Reilly that he7 This solicitation by Glazer requires a finding that the allegations of paragraph num-bered 8(b) of the complaint have been fully established 38DECISIONSOF NATIONALLABOR RELATIONS BOARDshould not get too involved in questions of majority but rather join the Union as afriend.At thattime Stirt also induced Merrill to sign an authorization card.It is, however, impossible to appraise the Union as completely innocent of wrong-doing; in fact the record indicates connivance with Salmirs to foist the agreement ofAugust 10 upon the employees here involved when they had not designated Local 355of their own free chosing.Local 355 is not the mere innocent beneficiary ofSalmirs' illegal acts but isparticeps criminis,even though it does not appear to haveoriginated the scheme for recognition.The question remains as to whether thecombinationof Local 355'savailability for recognition and its cooperation withGlazer's acts amount to unfair labor practices.In view of the plain provisions of theAct,making it an unfair labor practice for a labor organization"to restrain orcoerce employees in the exercise of the rights guaranteed in Section 7" and "tocause or attempt to cause an employer to discriminate against an employee... .,"I find and conclude that by cooperating with Salmirs in forcing recognition and union-security arrangements upon the employees,Respondent Union engaged in unfair laborpractices within the scope of Section 8(b)(1) and(2).SeeNew York State Em-ployers Association, Inc. and Red Star Express Lines of Auburn, Inc.,93 NLRB 127;Bayly Manufacturing Company,103 NLRB 1337.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of Respondents set forth in section III, above, occurring in con-nection with the operations of Respondent Employer described in section I, above,have a close, intimate,and substantial relation to trade, traffic, and commerce amongthe several States, and tend to lead to labor disputes burdening and obstructing com-merce and the free flow of commerce.V.THE REMEDYHaving found that the Respondents have engaged in certain of the unfair laborpractices alleged in the complaint,I shall recommend that they be required to ceaseand desist therefrom and take affirmative action designedto effectuate the policiesof the Act.Since the agreement of August 10, 1961, is found to have been enteredinto and subsequently maintained under conditions and at a time when RespondentUnion did not represent the free choice of a majority of employees in the unitcovered thereby,I shall recommend that the Respondents be required to set asidethe agreement and that Respondent Employer be required to withdraw recognitionfrom the Respondent Union and continue to withhold recognition unless and untilsuch time as Respondent Union is certified in accordance with the terms of the Act.Inasmuch as the evidence plainly indicates that the union-security and checkoffprovisions and the authorization cards executed in accordance with the terms of theagreement are inseparable parts of the unlawful course of conduct of the Respond-ents, it will be ordered that Respondent Employer and Union jointly and severallyreimburse employees for amounts deducted pursuant to these authorizations.Finally,itwill be ordered that appropriate notices be posted.Upon the basis of the foregoing findings of facts, and upon the entire record inthis case,Imake the following:CONCLUSIONS OF LAW1.TheRespondentEmployeris engaged in commercewithin themeaning of Sec-tion 2(6) and(7) of the Act.2.TheRespondentUnionis a labor organization within the meaning of Section2(5) of the Act,3. By soliciting employee authorization for Respondent Union,by according ex-clusive representation rights to Respondent Union at a time when it did notrepresent an uncoerced majority of employeesand byproviding for union-security pro-visions in such agreement,Respondent Employer has engaged in unfairlabor prac-tices withinthe meaning of Section 8(a) (1), (2),and (3)of the Act nandRespondentlabor organization has engaged in unfair labor practices within the scope of Section8(b)(1)(A)and (2) of-the Act.4.The aforesaid unfair laborpractices affect commercewithinthe meaning ofSection2(6) and (7) of the Act.[Recommendations omitted from publication.]